Citation Nr: 1808452	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-63 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1948 to September 1952.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

With respect to the issue of entitlement to service connection for prostate cancer, the Board acknowledges the Veteran previously submitted a claim for entitlement to service connection for this disability, which was denied by the Board in December 2009.  The Veteran did not appeal that decision, and thus the decision is considered final.  Generally an unappealed Board decision may not thereafter be reopened and allowed, unless new and material evidence is presented or secured with respect to the disallowed claim.  See 38 U.S.C. §§ 5108, 7104 (b) (2012).  As will be explained further below, the Board finds the evidence presently of record, which includes a recently obtained medical advisory opinion, is sufficient to establish service connection for prostate cancer, and as such, new and material evidence has been presented to reopen the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  

The issue of entitlement to service connection for skin cancer is remanded for additional evidentiary development below.  Therefore this claim is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.


FINDING OF FACT

The Veteran's prostate cancer is etiologically related to his active service.



CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis

The Veteran seeks service connection for prostate cancer, which he contends was caused by exposure to ionizing radiation in service.  Briefly, the Board notes the Veteran previously initiated a claim for prostate cancer, which was denied in a December 2009 Board decision.  In that decision, the Board found the Veteran was exposed to ionizing radiation in service, and also had been diagnosed with prostate cancer; however, the evidence failed to establish a sufficient medical nexus between the Veteran's prostate cancer and his exposure ionizing radiation.  Since that time, a medical opinion has been provided by a Urologic Oncology specialist at the VA Palo Alto Health Care System.  The physician provided a favorable nexus medical opinion, and as such, reopening of this matter is warranted at this time.   

The medical evidence confirms the Veteran was diagnosed with prostate cancer in 2001, and underwent radiation therapy at that time.  Since, the Veteran has experienced residual genitourinary impairments resulting from his prostate cancer.  As such, a current disability is shown.  

Next, the Board notes that the Veteran served in the United States Air Force as an aircraft engine mechanic from November 1948 to September 1952.  During that time, the Veteran was assigned to the 53rd Strategic Reconnaissance Squadron in Kindley Air Force Base, Bermuda.  As a member of this unit, the Veteran was part of a B-29 aircrew that participated in airborne nuclear debris test sampling.  Therefore, his exposure to ionizing radiation in service has been conceded.  In an August 25, 2009 memorandum, the VA Chief of Public Health and Environmental Hazards Officer determined that as a result of his military duties the Veteran's estimated whole body gamma radiation exposure was 20 rem, which the physician explained was equal to or greater than the highest doses assigned to veterans involved in the nuclear testing programs.  The physician also estimated the Veteran was exposed to 10 rem of internal radiation to the prostate, which he explained was 2 to 5 times great than the highest doses assigned to veterans involved in the nuclear testing programs.

Therefore, the central issue that must be resolved at this time is whether the Veteran's current disability is consequentially associated with his in-service ionizing radiation exposure.  

In his August 2009 memorandum, the Chief of Public Health and Environmental Hazards Officer acknowledged the Veteran's estimated radiation exposure would place him in the 99th percentile value for probability of causation for prostate cancer due to ionizing radiation exposure; however, he nonetheless concluded the Veteran's prostate cancer was unlikely attributed to exposure to ionizing radiation in service.  

By contrast, in January 2018 the Board obtained an independent medical opinion from the above-noted Urologic Oncology specialist at the VA Palo Alto Health Care System.  With complete understanding of the Veteran's medical history, the physician determined Veteran's prostate cancer was more likely than not service connected.  In support of his conclusion, the physician explained there is little high-quality research into the association between prostate cancer and radiation.  The examiner discussed the results of several medical studies, with some noting increased risks for the development of prostate cancer, and others finding an insufficient statistical correlation.  The examiner also acknowledged the Veteran's limited additional risk factors, high exposure to radiation in service, and development of additional forms of cancer. 

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and his in-service radiation exposure.  A qualified physician has determined the Veteran's prostate cancer was more likely than not caused by his ionizing radiation exposure in service.  He also provided a competent rationale to support his conclusion.  Accordingly, a nexus to service is established.  To the extent the VA Chief of Public Health and Environmental Hazards Officer found the Veteran's prostate cancer was less likely than not caused by ionizing radiation exposure, the Board has not found his determinations to be more probative than those of the Urologic Oncology specialist.  In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his prostate cancer.


ORDER

Entitlement to service connection for prostate cancer is granted.


REMAND

The Board is of the opinion that additional development is required before the remaining issue on appeal is decided.  

As noted above, the Veteran was assigned to the 53rd Strategic Reconnaissance Squadron in Kindley Air Force Base, Bermuda.  As a member of this unit, the Veteran was part of a B-29 aircrew that participated in airborne nuclear debris test sampling.  In an August 25, 2009 memorandum, the VA Chief of Public Health and Environmental Hazards Officer determined that as a result of his military duties the Veteran's estimated whole body gamma radiation exposure was 20 rem, which the physician explained was equal to or greater than the highest doses assigned to veterans involved in the nuclear testing programs.  Therefore, his exposure to ionizing radiation in service has been conceded.

A review of the Veteran's post service medical records indicates he has been treated for squamous cell cancer of his lip and basal cell cancer of the skin.  Further, in the course of the above-noted January 2018 independent medical opinion, the physician acknowledged the Veteran's extensive cancer history as being evidence that tended to support his conclusion that the Veteran's prostate cancer was consequentially related to his radiation exposure.  

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The issue that must be resolved is whether the Veteran's skin cancers are etiologically related to his active service, to specifically include his conceded exposure to high levels of ionizing radiation therein.  To date, the RO has not obtained a medical opinion addressing this matter; however, the Board finds the low threshold required to obtain a medical opinion has been met.  As such, a remand is necessary to obtain a medical opinion from an Oncologist.  

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issue on appeal, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, obtain a medical opinion from a VA Oncologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's squamous cell cancer of his lip and basal cell cancer of the skin.  The physician must consider the above-noted medical opinion from the Urological Oncologist at the Palo Alto VAMC and note review of the medical opinion when rendering his opinion. 


In this regard, the physician must state whether the Veteran's skin cancers at least as likely as not (a 50 percent probability or greater) originated during his period of active service or are otherwise etiologically related to his active service, to specifically include his conceded exposure to ionizing radiation.  An examination of the Veteran should be performed only if deemed necessary by the physician providing the opinion.

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  Finally, undertake any other indicated development, and then readjudicate the remaining issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


